TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-09-00315-CV


Carlos Banks, Appellant


v.


Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT

NO. D-1-FM-07-006157, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant Carlos Banks has filed an unopposed motion requesting this Court to
dismiss the instant appeal and issue mandate immediately upon dismissal.  We grant the motion
and dismiss the appeal.  Tex. R. App. P. 42.1(a).  We further instruct the clerk of this Court to
issue the mandate upon dismissal of the appeal.

					__________________________________________
					Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton
Dismissed on Appellant's Motion
Filed:   September 11, 2009